Citation Nr: 1745609	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 15, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946 and from December 1946 to August 1948. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2017 rating decision, the RO increased the Veteran's rating for PTSD from 50 to 100 percent effective August 15, 2016.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran's representative withdrew in writing the Veteran's appeal of the issue of a rating in excess of 50 percent for PTSD prior to August 15, 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of a rating in excess of 50 percent for PTSD prior to August 15, 2016, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an August 2017 written statement, the Veteran's representative withdrew his appeal of the issue of a rating in excess of 50 percent for PTSD prior to August 15, 2016.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.


ORDER

The issue of entitlement to a rating in excess of 50 percent for PTSD prior to August 15, 2016, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


